                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


    JAMES SPRINGER,

                             Plaintiff,
           v.
                                                                 OPINION and ORDER
    JOAN HANNULA, LORRAINE SMITH,
                                                                      18-cv-747-jdp
    PATRICIA HAZUGA, JEAN FELBER, and
    SUE SAINDON,

                             Defendants.1


        Pro se plaintiff James Springer dislocated his shoulder while working at Stanley

Correctional Institution where he is incarcerated. He says that defendants, all prison medical

officials, misdiagnosed his injury and did not schedule an examination by a doctor for more

than a week. After screening his complaint, I allowed Springer to proceed claims under the

Eighth Amendment to the United States Constitution and Wisconsin negligence law. Dkt. 12

and Dkt. 26.

        The four defendants who were employed by the Wisconsin Department of

Corrections—Joan Hannula, Lorraine Smith, Patricia Hazuga, and Jean Felber—have moved

for summary judgment. Dkt. 61. The fifth defendant, Sue Saindon, was employed by a private

company that provided health services on a contract basis. Saindon has not moved for summary

judgment. I’ll refer to the four who have moved for summary judgment as “defendants” in this

opinion.




1
 I have updated defendant Patricia Hazuga’s name to reflect the spelling in defendants’ answer,
Dkt. 30.
       The material facts are undisputed. Defendants initially misdiagnosed Springer’s

dislocation, but they did not ignore his injury, nor did they knowingly persist with treatment

that they knew would be ineffective. A good-faith misdiagnosis does not violate the Eighth

Amendment. Once Springer’s dislocation was discovered, Hannula arranged prompt and

successful treatment. I will grant defendants’ motion on Springer’s Eighth Amendment claims.

       It also appears that Saindon would be entitled to summary judgment for the same

reasons. I will give Springer a short time to show why I should not also grant summary judgment

to Saindon on the Eighth Amendment claim. Granting summary judgment to Saindon would

leave only Springer’s state-law claims in this case. I will likely decline to exercise jurisdiction

over the state-law claims if I grant summary judgment to Saindon on the federal claim.



                                    UNDISPUTED FACTS

       I begin with Springer’s objections to defendants’ facts.

       Springer objects to some of defendants’ proposed findings of fact as not supported by

admissible evidence even though defendants support them with declaration testimony. See, e.g.,

Dkt. 70, at 2. Declaration testimony is admissible at summary judgment. Fed. R. Civ. P.

56(c)(1)(A). So I overrule all such objections by Springer.

       Springer also objects that some of defendants’ declaration testimony is false, but he

does not cite any admissible evidence to support his version of the facts, as required under Rule

56(c)(1)(A). See, e.g., Dkt. 70, at 2. Because Springer is litigating without the benefit of an

attorney, I will deem Springer to have raised a genuine dispute if he could testify to the disputed

fact based on his personal knowledge, just as though he had provided a proper declaration

statement. See Fed. R. Evid. 602 (witness may testify only based on personal knowledge). But


                                                2
if Springer could not testify about a challenged fact based on his own personal knowledge and

he offers no ground for his objection other than that the fact is false, I will treat the fact as

undisputed. See Driveline Systems, LLC v. Arctic Cat, Inc., 936 F.3d 576, 580 (7th Cir. 2019)

(parties cannot rely on unsupported assertions at summary judgment).

       With those clarifications, the following facts are undisputed, except where noted.

       On October 25, 2017, Springer injured his left shoulder around 1:40 p.m. when he

slipped while pushing a wheeled laundry cart. His left shoulder was pushed up and backwards,

after which he heard a crunch.

A. Smith’s first examination

       Springer was seen by the prison’s Health Services Unit (HSU) within an hour of his

injury. The HSU’s examination process typically begins with triage by a nurse, who assesses

the inmate’s condition and tells defendant Hannula, an HSU doctor, whether Hannula should

see the inmate immediately or whether she can see the inmate in a later appointment.

       Defendant Smith, an HSU nurse, was the first to examine Springer after his injury. She

says that his hair was combed over his face, preventing almost all eye contact. Springer

described his injury and complained that he had stretched or torn a muscle in his left shoulder.

Smith noted that Springer’s shoulders were asymmetric, but Springer said that he had not

noticed any significant change in the appearance of his shoulders.

       Smith observed that Springer’s vital signs were normal. He had a full range of motion

in his lower left arm and no pain when gripping. He was able to move his left arm, and he

repeatedly pushed on his left shoulder. He did not appear to be in extreme pain, nor did he say

that he was in extreme pain, although he did report shooting pain in his armpit. When Smith




                                               3
examined Springer’s left shoulder joint area, he did not grimace. She concluded that the

asymmetry in his shoulders could have been caused by a 2015 injury to his shoulder.

       Smith then consulted with Hannula, who concluded that Springer had likely sustained

a shoulder contusion or sprain. Hannula recommended that Springer ice his injured shoulder,

take naproxen for pain, and follow up with HSU the next day. Hannula did not believe that a

sling was necessary. Smith conveyed this information to Springer and told him to follow the

“P.R.I.C.E.” protocol (protection, rest, ice, compression, and elevation). Smith also suggested

that Springer not return to work for the rest of that day or the next day.

B. Saindon’s examination

       Springer returned to HSU for a follow-up visit the next day, October 26, where he was

examined by defendant Saindon, an HSU nurse. He had a rolled-up towel under his left arm,

and he complained of pain in his left shoulder. Saindon described Springer’s condition to

Hannula, who recommended that Springer stop using the towel and continue to take naproxen

and follow P.R.I.C.E. protocol. Based on Saindon’s report, Hannula continued to believe that

Springer had a shoulder contusion or sprain.

C. Felber’s examination

       On October 27, Springer submitted a health service request form stating that his left

shoulder was in constant, excruciating pain. The form was reviewed by Felber, an HSU nurse.

Felber replied that Springer had an upcoming appointment with Hannula on November 3.

Felber did not consult Hannula regarding Springer’s request.

       On October 28, Springer sent a letter to Hannula stating that he had been in constant,

excruciating pain since October 11, 2012. (The parties do not say whether Springer meant to

say that he had been in constant pain for more than five years or whether he simply wrote the


                                               4
incorrect date in his letter.) Hannula did not receive the letter, as nurses often reply directly to

inmate correspondence.

       Felber replied to Springer’s letter on October 29, asking him to come to HSU to discuss

his complaint, which he did that day. During his visit, Springer asked to see Hannula, but

Felber did not consult her during the appointment. Springer was hyperventilating, and he

reported excruciating pain and severe numbness from his wrist to his shoulder. Felber helped

him to calm down, after which she examined his left shoulder and arm.2 She observed that his

shoulders were symmetrical, his left arm was pink and warm, his hands were cool, his

circulation was good, and he could grasp with his left hand. She noted some bruising in his left

underarm area and at the edge of his left chest. Springer said that he was feeling no chest pain.

Felber decided to continue the current plan of care and told Springer to follow up with Hannula

during his November 3 appointment with her.

D. Smith’s second examination

       On October 30, Smith again examined Springer. Springer reported a burning sensation

and extreme pain in his left arm as well as numbness in his left arm and hand. He also said that

he was having trouble sleeping because he could not get comfortable. Smith told Springer to

continue taking naproxen, to alternate ice and heat, and to elevate his left hand with an extra


2
  Springer objects that many of defendants’ proposed facts relating to Felber’s examination of
Springer are not supported by admissible evidence. Defendants reply that these facts are
supported by declaration testimony, but no declaration from Felber appears on the docket.
Although defendants cite no evidence in support of their description of this examination,
Dkt. 62, ¶¶ 14–15, most of their proposed facts are supported by Felber’s contemporaneous
notes from this visit, Dkt. 67-1, at 3. Springer does not challenge defendants’ proposed facts
regarding this examination on any other grounds and he does not offer his own account of the
examination, so I have taken all facts that are supported by Felber’s notes as undisputed. I have
not considered any proposed facts about Felber’s examination that are not supported by
Felber’s notes.


                                                 5
pillow. Smith gave the advice regarding ice and heat and elevating his hand because she had

misunderstood Springer’s description of his pain, understanding him to mean that his pain was

only in his left hand, not his left arm. She did not consult with Hannula during this visit, and

she concluded that he did not need to be seen immediately by a doctor because he did not have

any new or worsening symptoms and he had an appointment to see Hannula in four days.

E. Hazuga’s examination

       On October 31, defendant Hazuga, an HSU nurse, received a call from a correctional

officer, who told her that Springer wanted to return to work in the laundry room. The officer

had denied the request because Springer’s arm was swollen. Hazuga asked the officer to send

Springer to HSU so she could examine him.

       Springer told Hazuga that certain positions for his shoulder felt better than others and

that he was experiencing cramps, mostly during the night. His left elbow was moderately

swollen and there was bruising at his bicep and below his armpit. His vital signs were good.

       Hazuga found it difficult to assess Springer’s condition. He made almost no eye contact

and spoke in a monotone voice. He did not appear to be in excruciating pain, nor did he tell

Hazuga that he was in excruciating pain. He also did not display what Hazuga describes as

“classic signs of pain” such as increased blood pressure, sweating, grimacing, or crying. Dkt. 66,

¶ 7. She updated Hannula on Springer’s condition. Based on Hazuga’s update, Hannula

decided that Springer did not need to be seen before his scheduled appointment on

November 3. Nothing from Hazuga’s report indicated that Springer’s shoulder was dislocated.

       Hazuga told Springer that he was restricted from work to avoid further injury and that

he should continue his current pain relief measures. When Hazuga later learned that Springer’s

shoulder was dislocated, she was very surprised, because in more than 20 years of nursing


                                                6
experience, this was the first patient she had examined with a dislocated shoulder who

presented like Springer, with a monotone voice, flat affect, no pain behaviors, and a desire to

return to work.

F. Hannula’s examination

       Hannula examined Springer on November 3 during his scheduled appointment.

Springer appeared with his hair completely combed forward, covering his face. Like Hazuga,

Hannula found it difficult to assess Springer. She could not see his face, there was no eye

contact, and she could not read his facial expressions. He was also soft-spoken and did not talk

much, and he did not fully cooperate with the examination.

       Springer told Hannula that he had injured his left shoulder nine days before, while

pushing a heavy laundry cart. He did not present any signs of severe pain such as agitation,

grimacing, moaning, or verbally expressing pain. He was able to remove his shirt during the

examination. He said that his shoulder had improved but he was still experiencing numbness

and tingling in his arm. Hannula noted some atrophy in Springer’s deltoid and some bruising

over his bicep and armpit. He had no tenderness around his bicep but had mild tenderness at

the back of his shoulder and some tenderness in his armpit. He had normal range of motion at

his elbow.

       Hannula concluded that Springer may have suffered a labral or rotator cuff tear and

perhaps some nerve injury. She scheduled an evaluation by physical therapist Jered Kuehn

(who is not a defendant) for November 7, the following Tuesday, because Kuehn was available

only on Tuesdays. Referral to physical therapy is the standard of care for a non-dislocation

shoulder injury. Springer agreed with the plan to go to physical therapy.




                                               7
       In Hannula’s medical experience, including experience examining patients with

dislocated shoulders, Springer was the first patient she had seen with a dislocated shoulder who

was able to remove a shirt without extreme pain or who agreed to physical therapy without fear

that it would be too painful. And Springer continued to express a desire to return to work,

which was inconsistent with Hannula’s experience with patients with dislocated shoulders.

G. Further treatment

       Springer began physical therapy with Kuehn (who is not a defendant) on November 7.

He was uncooperative with Kuehn’s attempt to examine him. Kuehn suspected that Springer

had “a serious bicep/pectoral strain” that was aggravated by the laundry cart accident “in the

setting of a chronic rotator cuff injury.” Dkt. 64, ¶ 9.

       During his second physical therapy session with Kuehn on November 14, Springer was

more willing to participate, which allowed Kuehn to physically examine Springer’s left

shoulder. He determined that Springer was suffering from, at the minimum, a shoulder

subluxation or partial dislocation. He was surprised by his findings because Springer did not

act like someone with a dislocated shoulder during his appointments. His body language had

not expressed severe pain or distress, he appeared comfortable at rest, and he had unusual

willingness to move for a patient with a dislocated joint. Kuehn brought Hannula into the

appointment, who diagnosed him with a dislocated left shoulder.

       Hannula immediately ordered an expedited MRI of Springer’s left shoulder, which took

place the following day, November 15, at a local hospital. After viewing the results, Hannula

conferred with Bradley Fowler, a Gundersen Health System orthopedic surgeon who is not a

defendant. Hannula requested an expedited appointment with Fowler. Fowler confirmed that

Springer’s left shoulder was dislocated.


                                                8
       Springer was taken to Gundersen Lutheran Medical Center in La Crosse on November

16. Springer was first examined by Dr. Robert S. Zink in the emergency room. Zink examined

Springer’s shoulder and reviewed his records, including the MRI. He agreed that Springer had

an “obvious dislocation of the left shoulder.” Dkt. 72-1, at 19. After Zink’s examination, Fowler

manipulated Springer’s shoulder back into place.

       Kuehn reevaluated Springer’s left shoulder on December 19. Springer was in a great

mood and thanked Kuehn for his help, reporting that his pain was much less than it had been

and that he had stopped wearing his sling. At Springer’s last physical therapy appointment,

Kuehn reported that Springer’s left shoulder was in the best condition it had been in since his

2015 left shoulder injury.



                                           ANALYSIS

A. Eighth Amendment claims

       The Eighth Amendment prohibits a prison official from consciously ignoring an

excessive risk posed by a prisoner’s serious medical need. Estelle v. Gamble, 429 U.S. 97, 103–04

(1976). To violate the Eighth Amendment, the official must be aware of the risk posed by the

prisoner’s serious medical need and choose to disregard that risk. Snipes v. Detella, 95 F.3d 586,

590 (7th Cir. 1996). A prison medical official violates the Eighth Amendment if she is aware

of a significant risk to an inmate’s health but gives the inmate “blatantly inappropriate” medical

treatment or delays treatment for nonmedical reasons, Perez v. Fenoglio, 792 F.3d 768, 777 (7th

Cir. 2015) (quoting Edwards v. Snyder, 478 F.3d 827, 831 (7th Cir. 2007)), But “inadvertent

error, negligence or even ordinary malpractice” does not violate the Eighth Amendment. Vance

v. Peters, 97 F.3d 987, 992 (7th Cir. 1996).


                                                9
        I allowed Springer to proceed on an Eighth Amendment claim against Dr. Hannula

based on the delay in treatment between October 28, when HSU received Springer’s letter

addressed to Hannula asking for immediate care, and November 3, when she first treated him

at his scheduled appointment. And I allowed Springer to proceed on Eighth Amendment claims

against nurses Smith, Felber, Hayuga, and Saindon based on their decisions not to refer him

to Hannula for immediate treatment.

        Summary judgment is appropriate if the facts are not genuinely disputed and the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). I will view the

evidence in the light most favorable to Springer, the non-moving party, and I draw all

reasonable inferences in his favor. McCottrell v. White, 933 F.3d 651, 657 (7th Cir. 2019).

Disputes over immaterial facts do not preclude summary judgment. See Fed. R. Civ. P. 56(a)

(court must grant summary judgment if “there is no genuine dispute as to any material fact”)

(emphasis added); see also Jones v. Union Pac. R.R. Co., 302 F.3d 735, 744 n.7 (7th Cir. 2002)

(dispute over “immaterial and irrelevant facts” does not preclude summary judgment). And, as

I explained at the beginning of the background fact section, any factual dispute must be

genuine, which means that Springer must cite evidence to support his version of the facts. Fed.

R. Civ. P. 56(a), (c)(1).

        In this case the material facts are not genuinely disputed: defendants misdiagnosed

Springer’s dislocation, but they did not ignore his suffering, nor did they intentionally persist

in treatment that they knew would be ineffective. Springer’s dislocation had an unusual

presentation, which delayed the correct diagnosis. But Springer has adduced no evidence from

which a reasonable jury could find that any defendant consciously disregarded his medical

need.


                                               10
       1. Hannula

       At the time HSU received Springer’s letter on October 28, Hannula believed that

Springer had suffered a shoulder contusion or sprain based on the information she had received

from Smith and Saindon. Hannula’s initial misdiagnosis did not violate the Eighth

Amendment. Vance, 97 F.3d at 992. And Hannula’s inaction between October 28 and

November 3 did not violate the Eighth Amendment because she received no information during

this time that could have made her aware of the severity of Springer’s injury. She never saw

Springer’s letter, which Felber read and promptly responded to. Nor was Hannula consulted

during Springer’s October 29 visit with Felber or his October 30 visit with Smith.

       The only new information Hannula received during this period came when Hazuga

consulted with her during Springer’s October 31 appointment. Hazuga found it difficult to

assess Springer’s condition because he made little eye contact and spoke in a monotone voice.

He did not show any of what Hazuga described as the classic signs of pain, nor did he complain

that he was in excruciating pain. Nothing in Springer’s visit with Hazuga would have made

Hannula aware that Hazuga had misdiagnosed Springer or that he required immediate

treatment. And when Hannula did diagnose Springer with a dislocated shoulder, she took swift

action to obtain treatment for him, which is evidence that she lacked “the requisite culpable

state of mind” for an Eighth Amendment violation, Dunigan ex rel. Nyman v. Winnebago Cty.,

165 F.3d 587, 591 (7th Cir. 1999). Hannula is entitled to summary judgment on Springer’s

Eighth Amendment claim against her.

       2. Smith, Felber, and Hazuga

       Smith, Felber, and Hazuga did not violate the Eighth Amendment by directing Springer

to continue treating his injury with naproxen and the P.R.I.C.E. protocol instead of


                                             11
immediately sending him to Hannula. They did not ignore his complaints of pain; instead, they

saw him quickly each time he asked to be seen, examined him, and gave him the treatment

that they thought was appropriate. And they relied on Hannula’s medical judgment, as she had

determined that he had a shoulder contusion or sprain, that this treatment was appropriate,

and that he could wait until November 3 to see a doctor. Without any obvious evidence that

Springer required a doctor’s immediate attention, these nurses were entitled to rely on

Hannula’s judgment. See McCann v. Ogle County, 909 F.3d 881, 887 (7th Cir. 2018) (nurse

may defer to doctor’s judgment if doctor’s proposed course of care does not raise obvious risk

of harm).

       Springer says that the asymmetric position of his shoulders should have led these

defendants to conclude that his shoulder was dislocated. But in first assessing Springer’s injury,

Smith had reasonably concluded that the asymmetry in Springer’s shoulders could have been

caused by his 2015 shoulder injury because Springer himself reported that he hadn’t noticed a

change in the appearance of his shoulders. And a total of six medical professionals—four nurses,

a doctor, and a physical therapist—physically examined Springer and concluded that he did

not have a dislocated shoulder. Several of these professionals remarked that Springer was

difficult to assess because he was uncommunicative, he was unwilling to participate fully in his

examination, or he did not display normal signs of pain. Again, misdiagnoses do not violate the

Eighth Amendment, Vance, 97 F.3d at 992, particularly when the diagnosis is complicated by

an unusual presentation.

       Springer says that Felber should have realized that he needed immediate treatment

because he was hyperventilating and because his medical record included Smith’s note about

his asymmetric shoulders. But even though he was hyperventilating, Felber was able to calm


                                               12
him down and examine him. Other than some bruising, her examination did not record

anything remarkable about Springer’s condition. Although Smith had noted the asymmetric

position of his shoulders, Felber observed that Springer’s shoulders were symmetrical, which

Springer does not dispute. Felber, like every other medical professional that saw Springer

during this period, concluded that Springer could manage his injury with Hannula’s

recommended course of care. The fact that Springer’s injury was still painful after four days is

not evidence that Felber consciously disregarded it or that she knowingly persisted with

treatment known to be ineffective.

       Springer also challenges Smith’s assertion that Springer did not report any new or

worsening symptoms during his October 30 examination. He says that he reported new

symptoms during this visit that he had not reported on October 29, although he does not say

what they were. But a review of the notes from these visits shows that he reported similar

symptoms in both visits. On October 29, Felber noted that he reported pain and “severe

numbness from wrist to shoulder.” Dkt. 67-1, at 3. And on October 30, Smith noted that he

complained of a “burning sensation in his l[eft] arm & shoulder causing his l[eft] hand

numbness & ‘extreme pain.’” Id. And Smith gave him additional advice for treating what she

believed to be a complaint of hand pain.

       No reasonable jury could find that these nurses consciously ignored Springer’s condition

or knowingly persisted with ineffective treatment. They consulted with Hannula when they

believed it was necessary, they treated Springer for what Hannula thought was a shoulder

contusion or sprain, and they relied on Hannula’s judgment about what treatment was

appropriate. They are entitled to summary judgment on Springer’s Eighth Amendment claims

against them.


                                              13
       3. Saindon

       Saindon was not employed by the Department of Corrections but by a private company

that provided health care services to the prison under a contract. Although Saindon did not

join the other defendants’ motion for summary judgment and has not filed a motion of her

own, it appears that Saindon is also entitled to summary judgment on Springer’s Eighth

Amendment. Like Smith, Felber, and Hazuga, Saindon examined Springer, gave him what she

believed to be appropriate treatment, and relied on Hannula’s judgment. But I cannot grant

summary judgment to Saindon without giving Springer notice and a chance to respond. Fed.

R. Civ. P. 56(f). I will give Springer a short time to show cause why his Eighth Amendment

claim against Saindon should not be dismissed.

B. Negligence claims

       If Springer fails to identify a genuine issue of material fact regarding his Eighth

Amendment claim against Saindon, only his state-law negligence claims will remain in the case.

When only state-law claims remain, “the presumption is that the court will relinquish federal

jurisdiction over any supplemental state-law claims.” Al’s Serv. Ctr. v. BP Prods. N. Am., Inc.,

599 F.3d 720, 727 (7th Cir. 2010).

       The pertinent events occurred less than three years ago, so I see no statute of limitations

concerns that would warrant retaining jurisdiction. And because I have not yet considered the

merits of Springer’s state-law claims, there would be no efficiency in resolving them in this

court. Accordingly, if I grant summary judgment to Saindon on Springer’s Eighth Amendment

claim against her, I will likely dismiss Springer’s remaining state-law claims against all

defendants without prejudice to Springer pursuing them in state court.




                                               14
                                  ORDER

IT IS ORDERED that:

1. Defendants Joan Hannula, Lorraine Smith, Patricia Hazuga, and Jean Felber’s
   motion for summary judgment, Dkt. 61, is GRANTED in part. Plaintiff James
   Springer’s Eighth Amendment claims against these defendants are dismissed. The
   court reserves a ruling on Springer’s state-law negligence claims against these
   defendants at this time.

2. Springer may have until April 29, 2020, to show cause why defendant Sue Saindon
   is not entitled to summary judgment on Springer’s Eighth Amendment claim against
   her. Saindon may have ten days from the date of Springer’s filing to respond.

3. The remainder of the schedule is STRUCK. If Springer shows that Saindon is not
   entitled to summary judgment on Springer’s Eighth Amendment claim against her,
   the court will hold a scheduling conference to reset the trial schedule.

Entered April 8, 2020.

                                  BY THE COURT:

                                  /s/
                                  ________________________________________
                                  JAMES D. PETERSON
                                  District Judge




                                    15
